Citation Nr: 0945460	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-34 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right knee disability.  

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to the service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2006, the appellant and his fiancée testified at a 
Board videoconference hearing.  

In a July 2007 decision, the Board denied service connection 
for posttraumatic stress disorder (PTSD) and residuals of 
injuries to the right and left feet.  The remaining issue in 
appellate status-entitlement to a rating in excess of 10 
percent for arthritis of the right knee with shell fragment 
wound-was remanded to the RO for additional evidentiary 
development.  

Also in the July 2007 decision, the Board found that the 
appellant's testimony at the May 2006 Board videoconference 
constituted a notice of disagreement with a January 2006 
rating decision denying service connection for a left knee 
disability.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that a statement made during a personal hearing, 
when later reduced to writing in a transcript, constitutes a 
notice of disagreement within the meaning of 38 U.S.C. § 
7105(b)).  The Board remanded the matter to the RO for the 
issuance of a Statement of the Case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999) (holding that where a claimant 
has submitted a notice of disagreement, but a Statement of 
the Case has not yet been issued, a remand to the RO is 
necessary).

Pursuant to the Board's remand instructions, a Statement of 
the Case addressing the issue of entitlement to service 
connection for a left knee disability was issued to the 
appellant in July 2009.  In September 2009, the appellant's 
representative submitted written arguments to the Board, 
which the Board accepts in lieu of a substantive appeal.  
38 C.F.R. §§ 20.202, 20.300, 20.301 (2009).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Entitlement to an increased rating for a service-connected 
right knee disability

A review of the record shows that in an April 2005 rating 
decision, the RO increased the rating for the appellant's 
service-connected right knee disability, then characterized 
as "arthritis of the right knee with shell fragment wound," 
to 10 percent, effective November 19, 2004, the date of 
receipt of his claim for an increased rating.  The RO 
apparently rated the appellant's right knee disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, pertaining to 
traumatic arthritis.

The appellant duly appealed the RO's decision, arguing that 
he was entitled to a rating in excess of 10 percent.  In May 
2006, he testified at a Board videoconference hearing to the 
effect that his right knee arthritis had worsened to the 
point that his physician had recommended surgery.  Based on 
the appellant's testimony, in July 2007, the Board remanded 
the matter to the AMC for additional evidentiary development.  

While the matter was in remand status, the appellant 
underwent a total right knee arthroplasty on October 6, 2008.  

According to a July 2009 Supplemental Statement of the Case 
issued by the AMC, it appears that as a result of the 
appellant's right knee surgery, the RO recharacterized his 
service connected right knee disability as "status post 
right knee arthroplasty" and rated it pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2009).  That rating code 
provides a 100 percent rating for prosthetic replacement of a 
knee joint for one year following implantation of the 
prosthesis.  Thereafter, the disability is rated on 
residuals, with a minimum 30 percent rating.  

Although it is not specified in the record currently on 
appeal, the Board assumes that the RO has assigned a 100 
percent rating for the appellant's service-connected right 
knee disability from October 6, 2008, the date of his 
surgery, under Diagnostic Code 5055.  As best the Board can 
discern from the limited information currently in the record 
on appeal, it appears that the RO has also assigned a 30 
percent rating for the appellant's service-connected right 
knee disability following the expiration of the one year 
period specified in Code 5055.  This, however, must be 
clarified on remand.  

In addition to the uncertainty regarding the effective dates 
of the right knee ratings currently in effect, it does not 
appear that either the AMC or the RO has considered the 
appellant's entitlement to a rating in excess of 10 percent 
for right knee arthritis with shell fragment wound for the 
period from November 19, 2004, the effective date of the 10 
percent rating assigned, to October 6, 2008, when the RO 
apparently assigned a temporary 100 percent rating under 
Diagnostic Code 5055.  These issues remain in appellate 
status and must be considered.  See AB v. Brown, 6 Vet. App. 
35 (1993) (holding that a decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

Moreover, it appears that the AMC did not consider all the 
evidence on appeal in rating the appellant's service-
connected right knee disability.  After the issuance of the 
July 2009 Supplemental Statement of the Case, two full 
volumes of VA and private clinical records, dated from July 
1975 to July 2009, were associated with the record on appeal.  
Neither the appellant nor his representative has submitted a 
waiver of initial RO review of this additional evidence.  
Under 38 C.F.R. § 20.1304 (2009), therefore, a remand is 
necessary.


Entitlement to service connection for a left knee disability

The appellant also seeks service connection for a left knee 
disability, secondary to his service-connected right knee 
disability.  A review of the record indicates that the record 
on appeal is incomplete.  

According to a VA surgery request form, the appellant 
underwent a left total knee arthroplasty in August 2009 at 
St. Rose Siene Hospital.  Records of this surgery have not 
yet been obtained and are obviously pertinent to the issue on 
appeal.  Thus, these records should be obtained on remand.  
See 38 C.F.R. § 3.159(c)(1) (2009) (providing that VA must 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from private medical care providers).

Additionally, a review of the record indicates that the 
appellant has not yet been afforded a VA medical examination 
in connection with his claim.  This has not escaped the 
attention of his representative, who has requested a remand 
of this matter in for such purpose.  See Appellant's Post-
Remand Brief of September 10, 2009.  Based on the evidence of 
record, the Board agrees that a VA medical examination is 
necessary to clarify the etiology of the appellant's current 
left knee disability.  See 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the RO and 
ensure that any temporary file located 
there is incorporated into the record on 
appeal.  

2.  After obtaining any necessary 
authorization, the AMC should contact St. 
Rose Siene Hospital and obtain records 
corresponding to the appellant's August 
2009 left total knee arthroplasty.

3.  The AMC should also obtain relevant 
VA clinical records, dated from July 2009 
to the present.  

3.  The appellant should be scheduled for 
a VA medical examination for the purpose 
of clarifying the etiology of his current 
left knee disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
appellant's current left knee disability 
is causally related to his active service 
or is causally related to or aggravated 
by any service-connected disability, 
including his service-connected right 
knee disability.  The report of 
examination should include a complete 
rationale for all opinions rendered.

4.  After the above development has been 
completed, the AMC should review all the 
evidence of record in readjudicating the 
appellant's claims.  In considering the 
appellant's entitlement to an increased 
rating for his service-connected right 
knee disability, the AMC must expressly 
consider the appellant's entitlement to a 
rating in excess of 10 percent for right 
knee arthritis with shell fragment wound 
for the period from November 19, 2004, to 
October 5, 2009, to include whether all 
symptomatology is appropriately rated, 
including any scarring, instability, and 
loss of flexion and extension.  The RO 
must also expressly consider the 
appellant's entitlement to a rating in 
excess of 30 percent for his service-
connected status post right knee 
arthroplasty after the expiration of the 
one year period following surgery set 
forth in Diagnostic Code 5055.  If any 
claim remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and the appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


